Citation Nr: 1539405	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-30 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left, right, or bilateral ankle, foot, and hip disabilities manifested by pain, claimed as arthritis and/or gout, under all theories of service connection (direct, presumptive, secondary, to include aggravation).  

2.  Entitlement to service connection for sleep apnea, to include as secondary to or aggravated by a service-connected disability.  

3.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee patellar tendon pain syndrome and in excess of 10 percent for right knee patellar tendon pain syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected subluxation, patella, right knee, and in excess of 10 percent for service-connected subluxation, patella, left knee.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

By a rating decision issued in April 2011, the RO denied claims for increased evaluations for service-connected degenerative changes, right knee, and for service-connected degenerative changes, left knee, and denied claims for service connection for arthritis of the bilateral hips, ankles, and feet, to include as secondary to service-connected knee disabilities.  The Veteran disagreed with the denial of the service connection claims as secondary to knee disabilities.  

In June 2011, the RO acknowledged receipt of the NOD; that acknowledgement did not specify that the disagreement was interpreted as limited to the service connection issues.  In September 2012, the Veteran submitted additional evidence, which the Veteran stated pertained to the April 2011 rating decision and to "a possible cause of my knee troubles."  The additional records primarily discussed VA treatment for the Veteran's service-connected knee disabilities.  

The Board interprets this statement as an expression that the Veteran believed he had disagreed with all eight denials addressed in the April 2011 rating decision.  

In October 2012, the RO issued a statement of the case (SOC) addressing the six service connection claims denied in April 2011.  In November 2012, the Veteran submitted a substantive appeal, stating that his VA physician had told him that arthritis in his knees was now "spreading" to other joints.  The Veteran specified that the VA physician said his pain and swelling of the knees was due to arthritis and gout.  The Veteran attached clinical records which revealed he was being treated for arthritis, that a diagnosis of rheumatoid arthritis was considered, and that a diagnosis of gout had been considered and confirmed.  The Veteran addressed all eight claims denied in the April 2011 rating decision, indicating that all eight joints (the two service-connected knee joints and the hip, ankles, and feet bilaterally) were affected by arthritis or gout.

In February 2013, the Veteran contacted a Member of the U.S. House of Representatives, asking for assistance finding out why his claims for "increased ratings" for arthritis had been denied.  

In March 2013, the Veteran submitted a claim for service connection for sleep apnea.  In March 2013, the RO advised the Member of Congress that service connection claims related to the hips, ankles and feet had been denied, and that new claims for service connection for sleep and gout were received in March 2013.  The RO did not specify the status of the two increased ratings claims addressed in the April 2011 rating decision.  The RO issued a supplemental SOC (SSOC) addressing claims for service connection for bilateral hip, ankles, and foot disabilities, but not addressing the claims for increased ratings, or the claims for service connection for bilateral hip, ankles, and foot disabilities as "secondary" to gout.  

The Veteran provided an opinion from a VA provider stating that the Veteran's uric acid levels had been increased "back to 1998," that is, proximate to the Veteran's October 1997 service discharge, but the provider did not elaborate on the significance of this finding.  The RO issued a December 2013 SSOC which again addressed the six service connection claims, noting that secondary service connection could not be granted because the VA physician did not provide an opinion linking a service-connected knee disability to any disease of the hips, ankles, or feet.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the veteran sought service connection and increased compensation for the "spread" of arthritis from the knees to the hips, ankles, and feet.  The veteran specified that his VA physician "tells me I am having these problems because of the spread of the condition that started in my knees."  In a follow-up statement submitted in August 2010 the veteran stated that he had been "battling this disease of arthritis" for the past 13 years.  

The record reflects that, in July 2012, VA providers assigned a diagnosis of gout for the Veteran's continued complaints of pain in multiple joints.  By definition, gout is a disorder of the metabolism of purine, manifested by severe recurrent "arthritis" of joints due to deposits of crystals in articular tissue.  Dorland's Illustrated Medical Dictionary 811 (31st ed. 2007); Stedman's Medical Dictionary 764-765 (27th ed. 2000).  This definition is consistent with the Veteran's attempts to claim that his service-connected arthritis had "spread" to other joints.  

The Veteran's 2012 substantive appeal contended that pain in the service-connected joints (knees) and in the joints for which service connection was sought (hips, ankles, feet) was the same pain, and was caused by arthritis and gout.  Although the Veteran's substantive appeal described his joint pain as "secondary" to gout, it appears to the Board that the Veteran was, in VA terminology, raising a claim that his joint pain disabilities were incurred in service or within a presumptive period following service, whether due to arthritis diagnosed in service or due to gout manifested proximate to service.  

In communications dated in 2013, the Veteran attempted to argue that both arthritis and gout had been continuous since service, or the arthritis treated in service and for which service-connected for knee disabilities had been granted was either gout or secondary to gout.  

The Veteran also argued that, regardless of the cause of knee disabilities, the disease was "spreading" to other joints as secondary to the knee disabilities.  

With each new attempt to seek "service connection" and "increased ratings," the Veteran submitted VA medical evidence, including a medical statement from KH, MD.  VA clinical records reflect that KH, MD, treated the Veteran on multiple occasions, and assigned a diagnosis of gout beginning in 2012.  The Veteran specified that his contentions were based on information from his VA providers, and the Veteran included a phone number for the VA physician.  

The record reflects that Veteran's contentions as to why he was entitled to service connection and higher ratings changed over time, and changed after a new medical diagnosis was assigned in July 2012.  The communications and substantive appeals received following the October 2012 SOC reflect that he is, in fact, seeking service connection for each joint affected by arthritis or gout, that he believes that his current diagnosis of gout is the cause of "arthritis" initially treated in service, and/or believes his service-connected arthritis is secondary to his gout, or that gout is secondary to service-connected arthritis, and that disability of additional joints, including the hips, ankles, and feet is caused by or is secondary to or aggravated by gout or the service-connected disability of the knees, however diagnosed.  

The Veteran's contentions demonstrate that he believes, in light of the changes in his medical diagnoses, that his claims for service connection for various joints as due to arthritis or gout cannot be decided separately, but, rather, should be decided together.  The Board notes that the claim for service connection for gout was denied in a November 2013 rating decision.  The Veteran's November 2013 statements constitute timely disagreement with the November 2013 denial of service connection for sleep apnea and gout and of increased ratings for service-connected right and left knee disabilities.  The Board has jurisdiction to remand those claims for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's contentions cannot be easily or neatly categorized using expected VA terminology.  In this regard, it is important for the Veteran to understand that his claims are not always clear, which delays the adjudication of his case. 

In determining the scope of a claim, the Board must consider the Veteran's description of the claim, the symptoms described, and the information submitted or developed in support of the claim.  When a claimant seeks service connection for symptoms, in this case, joint pain in various joints, the claim encompasses the symptoms the claimant relates to the disorder, regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Interpreting the Veteran's statements that he has pain in several joints, and medical evidence that the Veteran has been treated for arthritis, rheumatoid arthritis, and/or gout of several joints in the light most favorable to the Veteran, the claims for service connection should be recharacterized as listed on the title page of this decision.  

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, any procedural actions necessary to afford the Veteran an opportunity to appeal intertwined direct, presumptive, and secondary service connection claims under each applicable theory for service connection should be conducted.  Then, additional medical and factual development required to adjudicate the intertwined service connection issues at the same time should be conducted.  

It is also apparent, when the claims for service connection are recharacterized, that the outcomes of the service connection claims will affect the outcome of the claims for increased ratings.  Therefore, readjudication of the claims for increased ratings claims should be deferred until all claims for service connection have been adjudicated.  Then, any medical or factual development required to readjudicate the claims for increased ratings should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC which addresses the denial of service connection for gout, and advises the Veteran that the claim for service connection for gout is intertwined with the claims for service connection for "arthritis" of painful joints, to include the hips, ankles, and feet.  

The RO should advise the Veteran as to whether he is required to perfect substantive appeal of the recharacterized claim, as listed on the title page of this decision.  

2.  Either prior to the issuance of the SOC, or before issuance of an SSOC addressing the recharacterized appeal, after the Veteran has submitted any substantive appeal as directed by the Agency of Original Jurisdiction (AOJ), the AOJ should obtain complete VA clinical records for the Veteran from July 2012 to the present, and reports of VA laboratory examinations from the Veteran's October 1997 service discharge to the present which are not yet associated with the claims files or which are not clearly legible. 

In this regard, the Veteran himself is asked to submit any pertinent documents that would either help his claims or expedite this case.  

3.  Afford the Veteran an opportunity to submit or identify records of any private provider who treated him for arthritis, rheumatoid arthritis, or gout, especially any non-VA provider who advised the Veteran that gout might be linked to his service.  

Again, the Veteran himself is asked to submit any pertinent documents that would either help his claims or expedite this case.  

4.  Afford the Veteran an opportunity to submit favorable opinion, including from KH, MD.  

5.  Review the Veteran's service treatment records and post-service treatment records.  The reviewer should consider each basis for service connection authorized by law, that is, direct service connection, presumptive service connection, and service connection as secondary to or aggravated by any disability for which service connection is in effect.  If the reviewer determines that the opinions requested cannot be provided without in-person examination, then in-person examination should be scheduled.

The reviewer/examiner should address the following:

   (a)(i).  State whether the Veteran meets the clinical criteria for assignment of a diagnosis of gout.  If so, list the joints currently affected by gout.  
   
   (ii).  State whether the Veteran meets the clinical criteria for assignment of a diagnosis of osteoarthritis.  If so, list the joints currently affected by osteoarthritis.  
   
   (iii).  State whether the Veteran meets the clinical criteria for assignment of a diagnosis of rheumatoid arthritis.  If so, list the joints currently affected by rheumatoid arthritis.  
   
   (b)  If the Veteran currently has gout (or had gout during the pendency of this appeal) (which began in 2010) address the following:
   
(i).  Is it at least as likely as not that gout was incurred during or first manifested during or results from the Veteran's service, or was present within one year following the Veteran's service?

(ii).  Is it at least as likely as not that gout, if not a result of service, was incurred secondary to service-connected arthritis of the knees or other disability present during service, or is aggravated by a disability present during service or proximate to service?  

(iii).  If the claim cannot be granted on the basis of direct or presumptive service connection, the reviewer/examiner should discuss the Veteran's contention that gout is secondary to arthritis of the knees or treatment of service-connected knee disabilities.  
      
6.  After conducting any necessary development, and if any necessary substantive appeal is submitted, the RO/AOJ should issue an SSOC addressing each claim for service connection.  If any substantive appeal is required to perfect any claim, the Veteran should be so notified.
      
7.  Then, after conducting any development deemed necessary, issue an SOC addressing each claim for an increased rating for a service-connected right or left knee disability.  The Veteran should be advised, as to each increased rating claim, that a substantive appeal is required to perfect appeal.

8.  This case is complex.  The AOJ should review the medical opinions in detail to ensure that each medical opinion addresses each theory of entitlement raised by the Veteran.  The AOJ should review each claim submitted by the Veteran to ensure that the claim has been adjudicated under each theory of entitlement to service connection.

9.  If any benefit sought is not granted in full, the AOJ should provide the Veteran and his representative with the information necessary to allow the Veteran to provide a timely substantive appeal and to respond to each SSOC.  Then, if, but only if, substantive appeal has been perfected, the claim on appeal may be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






